Citation Nr: 1035208	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Frederick S. Spencer, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective from November 26, 2002.  The Veteran 
appealed that decision to BVA, and the case was referred to the 
Board for appellate review.  

A hearing was held on November 3, 2004, in Little Rock, Arkansas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The Board remanded the case for further development in July 2005.  
That development was completed, and the case was returned to the 
Board for appellate review.  In a December 2007 decision, the 
Board subsequently denied the Veteran's claim for a higher 
initial evaluation for bilateral hearing loss. The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in a memorandum decision 
dated in March 2010, the Court reversed the Board's December 2007 
decision with respect to that issue and remanded the matter to 
the Board.  

The Board does note that the Veteran also appealed a separate 
December 2007 Board decision, which denied entitlement to an 
increased evaluation for posttraumatic stress disorder (PTSD).  
However, the Court affirmed the denial of that issue in the March 
2010 memorandum decision.  As such, no further consideration of 
the claim for an increased evaluation for PTSD is necessary.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.
REMAND

In the March 2010 memorandum decision, the Court determined that 
the Board erred in its analysis of the Veteran's audiological 
examinations and the application of the relevant regulations, 
namely 38 C.F.R. § 4.86(b).  Therefore, the Court reversed the 
Board's December 2007 decision and awarded the Veteran a 10 
percent disability evaluation for bilateral hearing loss.  The 
case was remanded so that the award could be effectuated and the 
appropriate effective date could be determined.  Therefore, the 
Board must also remand the case in order for the RO to issue a 
rating decision effectuating the grant of the initial 10 percent 
disability evaluation.   

Accordingly, the case is remanded for the following action:

The RO should issue a rating decision 
effectuating the grant of an initial 10 
percent disability evaluation in accordance 
with the March 2010 Court memorandum 
decision of the Court.  In so doing, the RO 
should determine the appropriate effective 
date for the award.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



